            Case 8:17-ap-00480-MGW   Doc 38   Filed 02/12/19       Page 1 of 6



                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

In re:
                                          Chapter 11
HILLSBOROUGH HOLDINGS
CORPORATION,
                                          Case Nos. 8:89-bk-9715 through
                                          8:89-bk-9746 and 8:90-bk-11997
                 Debtor.
                                          (Jointly Administered)

JW ALUMINUM COMPANY,
                                          Case No. 8:89-bk-9718
                 Debtor.



JW ALUMINUM COMPANY,
                                          Adversary Proceeding No.
                 Plaintiff,               8:17-ap-00480-MGW
vs.

MICHAEL H. HOLLAND, MICHAEL
MCKOWN, JOSEPH R. RESCHINI AND
CARLO TARLEY, as Trustees of the UNITED
MINE WORKERS OF AMERICA 1992
BENEFIT PLAN,

And

MICHAEL H. HOLLAND, MICHAEL
MCKOWN, WILLIAM P. HOBGOOD,
MARTY HUDSON, JOSEPH R.
RESCHINI, CARL E. VANHORN, and
GAIL R. WILENSKY, as Trustees of the
UNITED MINE WORKERS OF
AMERICA COMBINED BENEFIT FUND,

                  Defendants.


         RESPONSE TO PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY
            Case 8:17-ap-00480-MGW          Doc 38     Filed 02/12/19     Page 2 of 6



       The Trustees of the United Mine Workers of America 1992 Benefit Plan and the Trustees

of the United Mine Workers of America Combined Benefit Fund (the “Trustees”), Defendants in

this adversary proceeding, respectfully respond to Plaintiff’s Notice of Supplemental Authority,

filed on January 17, 2019 (ECF No. 37), and submit that the authority Plaintiff identifies

mandates the dismissal of this adversary proceeding.

       1.      In Walter Energy, the United States Court of Appeals for the Eleventh Circuit

held that a debtor’s obligations to pay premiums under the Coal Industry Retiree Health Benefit

Act of 1992 (the “Coal Act”) are “retiree benefits” as defined in Bankruptcy Code section

1114(a). United Mine Workers of America Combined Benefit Fund v. Toffel (In re Walter

Energy, Inc.), 911 F.3d 1121, 1142 (11th Cir. 2018).1          Section 1114 prescribes specific

procedures a debtor must follow and substantive showings a debtor must make in order to

modify or eliminate “retiree benefits.” 11 U.S.C. §§ 1114(c)-(g). These include negotiating with

an “authorized representative” and demonstrating that the modifications in question are

“necessary to permit the reorganization of the debtor” and treat affected stakeholders “fairly and

equitably.” 11 U.S.C. § 1114(f)(1)(A).

       2.      Section 1114 became part of the Bankruptcy Code before Plaintiff’s 1989

bankruptcy filing as part of the Retiree Benefits Bankruptcy Protection Act of 1988, and was

available to Plaintiff and its co-debtors (including Walter Energy) throughout the pendency of

those bankruptcy cases. See Retiree Benefits Bankruptcy Protection Act of 1988, Pub. L. No.

100-334, 102 Stat. 610 (1988). Neither Plaintiff nor its co-debtors moved to modify their Coal

Act obligations (or any other obligations) pursuant to this provision. To the contrary, Plaintiff’s


1
  The Trustees may file a petition for writ of certiorari to the United States Supreme Court
seeking review of the Eleventh Circuit’s decision, and this supplement is not intended to waive
any rights in connection with such a petition.

                                                2
            Case 8:17-ap-00480-MGW            Doc 38     Filed 02/12/19      Page 3 of 6



chapter 11 plan expressly provided “for the continuation after the Effective Date of payment of

all Retiree Benefits (as defined in section 1114(d) of the Bankruptcy Code) . . . .” See Order

Confirming Amended Joint Plan of Reorganization (the “Confirmation Order”) at 26-27, ¶ uu

(Case No. 89-9715-8P1, ECF No. 17585) (emphasis added).

       3.      Plaintiff contends that its obligations under the Coal Act were discharged by

virtue of the Confirmation Order, and seeks relief from the Trustees’ action against it under

Bankruptcy Code section 105(a). Complaint at 13, 14 ¶¶ 49, 51 (ECF No. 1). The language of

section 1114 itself disposes of this argument, by providing clearly that a debtor must continue to

comply with its retiree benefit obligations unless and until it has complied with the specific

requirements outlined in the section. 11 U.S.C. § 1114(e)(1) (“Notwithstanding any other

provision of this title, the debtor in possession . . . shall timely pay and shall not modify any

retiree benefits, except” to the extent the specific requirements of section 1114 are satisfied.).

       4.      This is consistent with established principles of bankruptcy jurisprudence holding

that, where the Bankruptcy Code prescribes specific treatment of an obligation, more general

provisions are inapplicable. Section 1114 addresses “a narrow, precise, and specific subject –

the status of a company’s obligation to pay retiree health care benefits when it petitions for

Chapter 11 bankruptcy.” Walter Energy, 911 F.3d at 1150. The Bankruptcy Code’s discharge

provisions are contrastingly general, and should not be read to override the specific requirements

of section 1114. See, e.g., RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639,

645 (2012) (“It is a commonplace of statutory construction that the specific governs the general.

That is particularly true where . . . Congress has enacted a comprehensive scheme and has

deliberately targeted specific problems with specific solutions.”) (citations and quotations




                                                  3
             Case 8:17-ap-00480-MGW          Doc 38     Filed 02/12/19      Page 4 of 6



omitted).2

       5.      Similarly, where the Bankruptcy Code imposes express requirements regarding

the treatment of a particular obligation, other provisions of the Bankruptcy Code may not be used

to circumvent those requirements. See, e.g., Law v. Siegel, 571 U.S. 415, 421 (2014) (“It is

hornbook law that § 105(a) does not allow the bankruptcy court to override explicit mandates of

other sections of the Bankruptcy Code.”); In re Combustion Eng’g, Inc., 391 F.3d 190, 236 (3d

Cir. 2004) (“When the Bankruptcy Code provides a specified means for a debtor to obtain a

specific form of equitable relief, those standards and procedures must be observed.”) (citations

omitted) (emphasis added); In re Hall, 373 B.R. 788, 797 n.5 (Bankr. S.D. Ga. 2006)

(“[W]hatever equitable powers this Court may possess cannot alter an explicit provision of the

Code.”).3

       6.      Thus, under the controlling law in this circuit, Plaintiff’s Coal Act premium

payment obligations – as “retiree benefits” under section 1114 – may only be modified in

accordance with the requirements of that provision, and are not to be treated as “claims” eligible

for discharge. Because Plaintiff did not avail itself of section 1114 during its bankruptcy, as

Walter Energy ultimately did more than two decades later, it must continue to comply with these

2
  See also id. at 646 (“General language of a statutory provision, although broad enough to
include it, will not be held to apply to a matter specifically dealt with in another part of the same
enactment.”) (quoting D. Ginsberg & Sons, Inc. v. Popkin, 285 U.S. 204, 208 (1932)). This
argument assumes that the bankruptcy discharge provision, which applies to “debt,” could be
read to apply to Coal Act obligations in the first instance. 11 U.S.C. § 1141(d)(1)(A). For the
reasons given in the Trustees’ filings in this proceeding, a debtor’s ongoing obligations to
comply with the Coal Act do not constitute a single “debt” or “claim” that is subject to discharge.
3
  Courts have recognized the application of this principle specifically in the context of section
1114’s companion provision governing the modification of collectively bargained obligations,
section 1113. See, e.g., In re Ionosphere Clubs, Inc., 922 F.2d 984, 989 (Bankr. S.D.N.Y. 1990)
(“[O]ther provisions of the Bankruptcy Code are inoperable to the extent that they allow a debtor
to bypass the requirements of § 1113.”).



                                                 4
           Case 8:17-ap-00480-MGW          Doc 38     Filed 02/12/19    Page 5 of 6



obligations. The Trustees respectfully submit that this adversary proceeding should be dismissed

on these grounds, in addition to the grounds articulated in the Trustees’ filings before the

issuance of the Eleventh Circuit’s opinion in Walter Energy.

Dated: February 12, 2019

                                            Respectfully submitted,

                                            /s/ Stephanie C. Lieb
                                            TRENAM, KEMKER, SCHARF, BARKIN,
                                            FRYE, O’NEILL & MULLIS, P.A.
                                            Stephanie C. Lieb
                                            Florida Bar No. 0031806
                                            slieb@trenam.com
                                            101 East Kennedy Boulevard, Suite 2700
                                            Tampa, Florida 33602
                                            Telephone: (813) 223-7474

                                            -and-

                                            MOONEY, GREEN, SAINDON, MURPHY &
                                            WELCH, PC
                                            Paul A. Green (admitted pro hac vice)
                                            pgreen@mooneygreen.com
                                            John R. Mooney (admitted pro hac vice)
                                            jmooney@mooneygreen.com
                                            1920 L Street NW, Suite 400
                                            Washington, DC 20036
                                            Telephone: (202) 783-0010

                                            -and-

                                            MORGAN, LEWIS & BOCKIUS LLP
                                            John C. Goodchild, III (admitted pro hac vice)
                                            john.goodchild@morganlewis.com
                                            Matthew C. Ziegler (admitted pro hac vice)
                                            matthew.ziegler@morganlewis.com
                                            1701 Market Street
                                            Philadelphia, Pennsylvania 19103
                                            Telephone: (212) 309-6000

                                            Counsel to the Trustees of the United Mine Workers
                                            of America 1992 Benefit Plan and the United Mine
                                            Workers of America Combined Benefit Fund


                                               5
          Case 8:17-ap-00480-MGW         Doc 38     Filed 02/12/19        Page 6 of 6



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 12, 2019 a true and correct copy of the foregoing

RESPONSE TO PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY was served

through the Court’s CM/ECF Noticing System to all registered CM/ECF participants.

                                                  /s/ Stephanie C. Lieb
                                                  Attorney




                                             6
